DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pg. 7, filed 5/13/2022, with respect to the rejection under USC 103 have been fully considered and are persuasive.  The rejection under USC 103 of claims of 1-7 and 9-13 has been withdrawn.   Applicant has amended the independent claims 1 and 13 to further include all limitations set forth in claim 8 that was previously indicated to be allowable.  In particular, claim 1 now includes claims 7 and 8 and claim 13 has been amended to recite all of the claimed subject matter of claims 7 and 8, which are apparatus claims, in a method form.  Therefore, the previous rejections have been overcome since the limitations now distinguish over the closest available prior art.

Allowable Subject Matter
Claims 1-6 and 9-13 are allowed. (renumbered as claims 1-11)
The following is an examiner’s statement of reasons for allowance: 

Claim 1 is allowed because the closest prior art Hamrouni et al. (US 2016/0131605), Kriss et al. (US 2018/0128713), Devi et al. (US 2019/0072320), Thogersen et al. (US 2017/0356778), and Toyoshima et al. (GB 2587278), either singularly or in combination, fails to anticipate or render obvious an abnormality determination device for a transporting refrigeration apparatus, the abnormality determination device comprising: 
a determination unit that determines an abnormality of the transporting refrigeration apparatus installed on a container, wherein 
the transporting refrigeration apparatus includes a refrigerant circuit that connects a compressor, a condenser, a decompression device, and an evaporator, 
in pre-trip inspection that is conducted before the container is loaded on a transporting device, a test operation is performed for at least one of a plurality of test operating modes,
the pre-trip inspection is conducted multiple times such that the at least one of the plurality of test operating modes is performed multiple times, 
the abnormality determination device is configured to obtain at least part of time series test data related to the at least one of the plurality of test operating modes performed in the pre- trip inspection, 
the determination unit is configured to determine whether the transporting refrigeration apparatus has an abnormality based on a change trend of the time series test data related to the at least one test operating mode performed multiple times after the pre-trip inspection has been conducted multiple times,
the determination unit is configured to determine whether the transporting refrigeration apparatus has an abnormality based on the time series test data obtained in a predetermined first period and the time series test data obtained in a second period that differs from the first period, 
the abnormality determination device for the transporting refrigeration apparatus further comprising: 
a calculator that calculates a deviation degree of the transporting refrigeration apparatus from a normal state based on the time series test data obtained in the pre-trip inspection, wherein the calculator is configured to calculate a first index value from the time series test data that are obtained in the first period and a second index value from the time series test data that are obtained in the second period, 
the calculator is configured to calculate a deviation state of the transporting refrigeration apparatus from the normal state based on the first index value and the second index value, 
the determination unit is configured to determine whether the transporting refrigeration apparatus has an abnormality based on the deviation degree of the transporting refrigeration apparatus from the normal state, and when there is no abnormality, the determination unit is configured to estimate an abnormality occurrence time” in combination with every other limitation in the claim as claimed and defined by the applicant. (see underlined for emphasis)
In particular, while the prior art is directed to methods and techniques for evaluating whether a refrigeration apparatus has an abnormality using time series test data, none of the prior art provides a teaching for or renders obvious the particular evaluation that includes calculating a deviation state of the transporting refrigeration apparatus from the normal state based on the first index value and the second index value, and then determine whether the transporting refrigeration apparatus has an abnormality based on the deviation degree of the transporting refrigeration apparatus from the normal state.

Claims 2-6 and 9-12 are dependent upon claim 1 and therefore are allowed for the same reasons stated above with respect to claim 1.

Claim 13 is allowed because the closest prior art Hamrouni et al. (US 2016/0131605), Kriss et al. (US 2018/0128713), Devi et al. (US 2019/0072320), Thogersen et al. (US 2017/0356778), and Toyoshima et al. (GB 2587278), either singularly or in combination, fails to anticipate or render obvious an abnormality determination method for determining an abnormality of a transporting refrigeration apparatus installed on a container, the transporting refrigeration apparatus including a refrigerant circuit that connects a compressor, a condenser, a decompression device, and an evaporator, the abnormality determination method comprising: 
storing data related to operation of the transporting refrigeration apparatus in time order; 
extracting, from the data related to operation of the transporting refrigeration apparatus, time series test data related to at least one test operating mode used in pre-trip inspection that is conducted multiple times such that the at least one test operating mode is performed multiple times before the container is loaded on a transporting device; and 
determining whether the transporting refrigeration apparatus has an abnormality based on a change trend of the extracted time series test data, 
determining whether the transporting refrigeration apparatus has an abnormality based on the time series test data obtained in a predetermined first period and the time series test data obtained in a second period that differs from the first period, 
the abnormality determination method for determining the abnormality of the transporting refrigeration apparatus further comprising: 
calculating a deviation degree of the transporting refrigeration apparatus from a normal state based on the time series test data obtained in the pre-trip inspection, wherein 
calculating a first index value from the time series test data that are obtained in the first period and a second index value from the time series test data that are obtained in the second period, 
calculating a deviation state of the transporting refrigeration apparatus from the normal state based on the first index value and the second index value, 
determining whether the transporting refrigeration apparatus has an abnormality based on the deviation degree of the transporting refrigeration apparatus from the normal state, and 
when there is no abnormality, estimating an abnormality occurrence time” in combination with every other limitation in the claim as claimed and defined by the applicant. (see underlined for emphasis)

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Ochiai et al. (US 2017/0268811) discloses a refrigeration cycle apparatus includes a refrigeration cycle in which refrigerant circulates, the refrigeration cycle including a compressor, an outdoor heat exchanger, expansion valves, and indoor heat exchangers, and a control unit that controls at least turning on and off of the refrigeration cycle. The control unit detects abnormality of the refrigeration cycle based on the pressure or temperature of the refrigeration cycle in an off time of the refrigeration cycle.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERENCE E STIFTER JR whose telephone number is (571)270-7198. The examiner can normally be reached Monday-Friday 9-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ARLEEN M. VAZQUEZ can be reached on 5712722619. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TERENCE E STIFTER JR/Examiner, Art Unit 2865             

/ARLEEN M VAZQUEZ/Supervisory Patent Examiner, Art Unit 2865
05/19/2022